FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                    UNITED STATES COURT OF APPEALS                 March 23, 2009
                                                                Elisabeth A. Shumaker
                                 TENTH CIRCUIT                      Clerk of Court



 LLOYD NEIL POPE,

               Plaintiff-Appellant,                     No. 08-6180
          v.                                   Western District of Oklahoma
 DAVID C. MILLER, Warden; FLOYD                 (D.C. No. 5:07-CV-01333-F)
 FRY, Law Library Supervisor;
 MICHAEL MEADE, Sergeant;
 HANCOCK, Food Supervisor;
 MELISSA HALVERSON, Medical
 Director; EDWIN CARNS, M.D.;
 UNDERWOOD, Unit Manager,

               Respondents-Appellees.


                            ORDER AND JUDGMENT *


Before LUCERO, MURPHY and McCONNELL, Circuit Judges.


      Lloyd Pope, a state prisoner proceeding pro se, brought a 42 U.S.C. § 1983

complaint against various prison officials and employees claiming that the

conditions of his confinement violate his constitutional rights. Among other



      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination
of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). This case is
therefore submitted without oral argument. This order and judgment is not
binding precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
things, he claimed that he was denied medical treatment, given substandard food,

and denied access to the prison law library. He sought damages as well as

release. The magistrate judge issued two supplemental reports that recommended

dismissal of some of Mr. Pope’s claims and a grant of summary judgment to the

defendants on the rest. After considering Mr. Pope’s objections to each report,

the district court entered separate orders agreeing with the recommendations of

the magistrate judge, and entered judgment for the defendants. Mr. Pope

appealed. We affirm.

                                    Discussion

      Mr. Pope essentially repeats the claims he made below without responding

to the substance of the magistrate judge’s recommendations or the district court’s

orders. He claims he is being denied access to the legal library and law books.

The magistrate judge noted that there is no abstract right of access to a law

library, absent the allegation of some actual injury in pursuing a claim—which

Mr. Pope has not provided. Supp. Rep. & Rec. at 5. Mr. Pope also makes claims

about his prison conditions, in particular the food he is served, and he also alleges

an “institutional shakedown.” But the magistrate judge found that Mr. Pope had

not exhausted his administrative remedies, or at least that he had not presented

sufficient evidence that he had. Second Supp. Rep. & Rec. at 8–11. Mr. Pope

does not make any attempt to show that this finding was in error.

      Mr. Pope also now moves for sanctions “against the defendant(s) for

                                          2
retaliating against the Plaintiff when asking for pens and/or copies.” But Mr.

Pope does not allege any actual injury. See Rizzo v. Dawson, 778 F.2d 527, 532

n.4 (9th Cir. 1985) (“bare allegations of arbitrary retaliation” are not enough “by

themselves . . . to avoid dismissal.”) In any event, an appeal is not the proper

occasion for bringing new claims. Accordingly, we deny the motion.

                                    Conclusion

      We AFFIRM the district court’s judgment. We DENY Mr. Pope’s motion

to proceed in forma pauperis, and remind Mr. Pope that he is responsible for the

immediate payment of any unpaid balance of his appellate fees.

                                                     Entered for the Court,


                                                     Michael W. McConnell
                                                     Circuit Judge




                                          3